DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 7 and 17 have been cancelled. Claims 1-6, 8-16, and 18-20 remain pending and are ready for examination.

Response to Arguments
Applicant’s arguments, see pages 1-2 (numbered pages 5-6), filed January 5th, 2021, with respect to Claims 19-20 have been fully considered and are persuasive.  The 35 U.S.C. 112 Rejection of Claims 19-20 has been withdrawn. 

Applicant argues:
“Applicant respectfully submits that the written description of the application discloses the corresponding structure. For instance, FIGS. 2A, 4 and 5 of the application along with the corresponding description in the specification (see, e.g., paragraphs [0062]-[0066]) provide one or more examples of the corresponding structure. By way of illustration, the subject application describes a corresponding structure such as a controller (e.g., 201, 501, 507) that can perform the functions recited in the claim.
It is noted that the foregoing examples include only a subset of the many example disclosures given throughout the application, and other examples are readily apparent on further examination of the application as filed. Applicant further notes that there is no legal requirement to pick or choose any particular disclosure in the specification for practicing a means-plus-function claim. R2 Medical Systems v. Katecho, 931 F. Supp. 1397 (N.D. Ill. 1996) (“a ‘means-plus-function ’ limitation is not limited to the equivalents of a single preferred structure. Rather, it is limited to the equivalents of any structures described [in the specification] necessary for carrying out the function.” (emphasis added) (citing United States v. Telectronics, Inc., 857 F.2d 778, 782 (Fed. Cir. 1988)). In addition, it is respectfully submitted that not all of the depicted components in the application may be required, and the claimed scope may include additional components not shown in a figure. Variations in the arrangement and type of the components may be made without departing from the claimed scope. Additional components, different components, or fewer components may be utilized within the claimed scope.”

The examiner agrees with the applicant’s assertion that the specification contains enough structural components to satisfy the requirements necessary to overcome the existing 35 U.S.C. 112 Rejection. The cited paragraphs and figures demonstrate a physical structure which corresponds to the claimed components both functionally and structurally. The 35 U.S.C. 112 Rejection is therefore overcome and rescinded from the record.


Applicant’s arguments, see pages 1-5 (numbered pages 5-10), filed January 5th, 2021, with respect to Claims 1-6 and 8-16 have been fully considered and are persuasive.  The 35 U.S.C. 103 Obviousness Rejection of Claims 1-6 and 8-16 has been withdrawn. 

‘Allowable Subject Matter
Claims 1-6, 8-16 and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 19 and 20 have been indicated as claims having allowable subject matter. Independent claim 19 recites limitations that are similar to claims 1 and 12 but contain several distinguishing features. For example, claim 19 recites the multi-phase programming steps of claim 1 and 12, but instead of generic filler terms such as “first level cell-mode" and “second level cell-mode”, the limitations of claim 19 use specific terms such as MLC and QLC (quad-level cell). The programming of regenerated data in a quad-level cell mode based on mapping from MLC to QLC is far more descriptive than the generic alternative (note that the teachings of Sharon use SLC to MLC mapping). Furthermore, claim 19, as well as newly amended independent claims 1 and 11, also recite a mapping procedure by which the width of each state distribution in the MLC mode is less than a combined width of corresponding QLC state distributions, wherein the mapping is configured to provide a balanced gray code in both the MLC and QLC mode. These specific steps of multi-phase programming and state distribution balancing are novel concepts that do not exist in the technological field. Therefore Claims 1, 11 and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/J.C.K./Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136